Citation Nr: 0303668	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  99-13 835	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, on either a direct basis or as secondary to the 
veteran's service-connected migraine headaches.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating action that denied 
service connection for panic disorder without agoraphobia 
secondary to the veteran's service-connected migraine 
headaches.  A notice of disagreement was filed in January 
1999.  A statement of the case (which reflects consideration 
of both direct and secondary service connection) was issued 
in March 1999.  In May 1999, the veteran filed a substantive 
appeal.  

In August 2001, the Board remanded the matter on appeal to 
the RO for additional development and adjudication.  The RO 
accomplished the actions requested on remand, but continued 
the denial of the claim; hence, the matter has been returned 
to the Board for further appellate consideration.

In the August 2001 remand, the Board referred to the RO the 
issue of entitlement to a total disability evaluation based 
upon individual unemployability (TDIU) due to service-
connected disability.  However, it does not appear that the 
RO has taken action on the claim for a TDIU.  Accordingly, 
that issue is again referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  The preponderance of the competent medical evidence 
indicates that the veteran's psychiatric disability, 
diagnosed as panic disorder without agoraphobia, is not 
causally or etiologically related to service, and is not 
caused or aggravated by service-connected migraine headaches.  


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred or 
aggravated in military service and is not proximately due to 
or the result of service-connected migraine headaches.  38 
U.S.C.A. §§ 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

Although the claim was initially denied as not well grounded, 
the November 1998 rating decision, the March 1999 Statement 
of the Case, and the July 1999 and May 2002 Supplemental 
Statements of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
his claim for service connection and the bases for the denial 
of the claim.  Moreover, the Board's August 2001 remand and 
the RO's September 2001 letter put the veteran on notice of 
the VCAA.  Hence, the Board finds that they have been given 
notice of the information and evidence needed to substantiate 
the claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letter of 
September 19, 2001) have been afforded opportunities to 
submit such information and evidence.  Furthermore, via 
various RO correspondence, to include the September 2001 
letter, which instructed the veteran to provide authorization 
to enable it to obtain any outstanding private medical 
records, and information to enable it to obtain any 
outstanding VA treatment records, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  The September 2001 letter 
instructed the veteran to identify or submit any additional 
evidence or argument pertinent to his claim.  The veteran did 
not respond to the letter.  

The Board also finds that all necessary development has been 
accomplished.  The veteran and his representative have 
provided argument in statements that have been associated 
with the claims file, and there is no outstanding request for 
a hearing.  Private and available VA treatment records have 
been associated with the claims file, and, as indicated 
above, the RO has requested that the veteran identify any 
additional sources of medical treatment records for a 
psychiatric disability.  The veteran was afforded VA 
examination in July 1998, February 1999 and May 2002, and the 
latter examiner explicitly included a review of the veteran's 
claims file and offered an opinion as to the nature, extent 
and etiology of the veteran's psychiatric disability, to 
include whether such disability was due to or aggravated by 
service-connected migraine headaches.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

II.  Background 

The veteran's contends that his current psychiatric 
disability, variously described as panic disorder without 
agoraphobia, is related to service or otherwise due to his 
service-connected migraine headaches.  

His service medical records reveal a normal psychiatric 
evaluation upon entrance into the military in July 1966.  In 
February 1968, he was seen with complaints of headaches.  The 
examiner noted that the condition had a psychosomatic 
component and appeared to stem from anger and other 
situational factors.  A neurologic examination in June 1968 
yielded diagnoses of tension headaches and vascular type 
headaches. On Separation Examination in September 1968, the 
veteran reported that he had not suffered from depression, 
excessive worry, trouble sleeping or nervous trouble of any 
sort.  A psychiatric evaluation was normal.  

During a September 1994 neurological examination by John T. 
Purvis, M.D., the veteran reported headaches associated with 
blackouts and dizziness.  He admitted that he was having 
domestic problems at home but denied that tension or 
nervousness played a part in his headaches.  However, the 
examiner noted that these factors had some bearing on the 
etiology of his headaches.  A neurological examination was 
negative.  The impression was headaches and syncope due to 
unknown cause.  

The report of an October 1974 psychological consult by Glenn 
E. Wright, M.D., reflects the veteran's report that in the 
Army he had headaches and engaged in fighting.  Presently, he 
felt depressed, especially when he had headaches.  The 
impression was depressive neurosis, rule out conversion 
reaction.  

A May 1975 hospital summary reflects the veteran's reported 
history of headaches and nervousness for over one year, which 
had recently worsened.  The veteran believed that his 
headaches were due to his nerves.  He reported domestic and 
financial difficulties as well as childhood neglect.  A 
laboratory profile, which included a brain scan and 
electroencephalogram, was normal.  He was counseled as to the 
effect of his emotional problems had on his consequential 
headaches.  

A July 1975 rating decision granted entitlement to service 
connection for cephalgia due to psychosocial tension.  

In October 1997, the veteran claimed entitlement to service 
connection for an acquired psychiatric disorder to include as 
related to his service-connected migraine headaches.  

Records from the Social Security Administration reflect that 
the veteran is disabled with a primary diagnosis of migraine 
headaches and a secondary diagnosis of mood disorder since 
July 2, 1994.  In a mental status examination in April 1996, 
the veteran reported that he was depressed and anxious.  In 
addition to migraines, he reported that he suffered from 
severe leg pain.  The assessment was a mood disorder with 
depressive features due to chronic leg pain and migraine 
headaches.  

VA outpatient treatment reports from April 1996 to July 1997 
show treatment for migraine headaches but do not show 
complaints or treatment for a psychiatric disorder.  

In June 1998, the evaluation of the veteran's service-
connected migraine headaches was increased from 10 to 50 
percent disabling.  A decision regarding entitlement to 
service connection for an acquired psychiatric disability was 
deferred pending the results of a VA examination.  

The veteran was afforded a VA examination in July 1998.  At 
that time, he reported that he suffered from depression and 
panic attacks.  He dated the onset of his problems to 1989 or 
1990.  Since that time, he had occasional panic attacks 
wherein he felt intense anxiety, shortness of breath, chest 
pain, increased heart rate, shaking and trembling, hot 
flashes, numbness and tingling in his hands and feet.  He 
reported that panic attacks would usually occur just prior to 
the occurrence of a migraine headache.  He reported that as a 
result of the onset of panic attacks in 1989 or 1990 he began 
to experience symptoms of depression.  He stated that he saw 
auras and heard ringing prior to the onset of a migraine 
headache.  The examiner noted that these hallucinatory 
symptoms were associated, based upon the veteran's report, 
with the onset of migraine headaches and panic attacks.  
After psychologic testing, the veteran was diagnosed with 
panic disorder without agoraphobia and major depression, 
unspecified.  Based upon the history as provided by the 
veteran that panic attacks preceded migraine headaches, the 
examiner opined that the evidence suggested a strong 
relationship between the two conditions.  

As noted, service connection for panic disorder without 
agoraphobia as secondary to service-connected migraines was 
denied by a rating decision of November 1998.  (After the 
veteran filed an NOD in January 1999, the March 1999 SOC 
reflects consideration of service connection on a direct and 
secondary basis).  

The veteran was afforded another VA examination in February 
1999.  Therein, the veteran reported symptoms consistent with 
dysthymic disorder and with panic attacks.  The veteran 
reported that he suffered from headaches since age 12 or 13.  
He reported the onset of his psychiatric problems from the 
early 1990's.  He also noted that he received outpatient 
treatment care for his migraine headaches but not for a panic 
disorder.  He noted that his panic symptoms and migraine 
headaches did not occur together exclusively.  Specifically, 
he had migraines without panic attacks 50 percent of the 
time.  Additionally, he had panic attacks without migraines 
50 percent of the time.  He reported that he often 
experienced panic attacks upon awakening, either in the 
morning or after a nap.  The examiner opined that the 
veteran's panic disorder without agoraphobia and dysthymic 
disorders were not related to his active duty military 
service.  Further, he opined that due to the inconsistent 
nature of panic attacks, such were not a direct result 
migraine headaches.  However, the examiner cautioned, each 
disorder could complicate the other.  

Statements submitted from friends and family note the 
veteran's current complaints of migraine headaches, panic 
attacks and depression. The statements do not indicate that a 
psychiatric condition was incurred in service.  However, they 
note a relationship between panic symptoms and the onset of 
migraine headaches. 

In August 2001, the Board remanded the issue of direct and 
secondary service connection for a psychiatric disability for 
further development and referred an inferred claim for a TDIU 
to the RO.  

A September 2001 letter from the RO to the veteran requested 
that he identify any additional medical evidence showing 
treatment for a psychiatric disability.  There was no 
response to the RO's letter.  In November 2001, the RO 
requested all VA outpatient treatment records from VAMC Mt. 
Home for the period from February 1999 to the present.  
However, a confidential summary list noted that there were no 
active problems for which the veteran was receiving 
treatment.  

Finally, the veteran was afforded a VA examination in May 
2002.  Prior to the examination, the examiner reviewed the 
veteran's claims folder, including his medical records and 
previous VA examinations.  The veteran reported that he felt 
panicky if he did not have medications to treat his migraine 
headaches.  His panic symptoms, reportedly lasted hours, with 
the shortest lasting 30 minutes.  He estimated that he had 
panic attacks unrelated to migraine headaches one-third to 
one-quarter of the time.  On examination, the veteran's mood 
was angry when discussing marital life.  However, in other 
respects, his mood was full-ranged and not depressed.  He was 
diagnosed with panic disorder without agoraphobia.  The 
examiner opined that there was no connection between the 
migraine headaches and his panic symptomatology.  
Furthermore, the examiner noted that between one third and 
one-half of his panic attacks were unrelated to the presence 
of migraine headaches.  Additionally, he reported that panic 
symptoms prior to the onset of a migraine headache were not 
the same, diagnostically speaking, as panic attacks.  Thus, 
he opined that the panic disorder was not related to service 
or aggravated by the veteran's service-connected migraine 
disability.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  . 
A "determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Additionally, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that service connection for 
an acquired psychiatric disorder either on a direct basis or 
as secondary to service-connected migraine headaches is not 
warranted.  

First, as regards direct service connection, the Board notes 
that the evidence does not establish that the veteran 
suffered from a chronic psychiatric disability in service.  
While the veteran was seen with psychosomatic complaints in 
service, at discharge, his psychiatric evaluation was normal.  
Additionally, VA examiners in February 1999 and May 2002 
opined that the veteran's current psychiatric disorder was 
not related to service, and the veteran has neither presented 
nor alluded to the existence of any contrary medical 
evidence.  As such, the preponderance of the evidence is 
against any finding that service connection for the veteran's 
panic disorder without agoraphobia on a direct basis.  

The Board also finds that the preponderance of the evidence 
is against a finding that service connection for the current 
acquired psychiatric disorder is secondary to the veteran's 
service-connected migraine headaches.  

Clearly, the fact that some examiners have indicated that 
there is a psychosomatic component to the development of 
migraine headaches does not in any way suggest that migraine 
headaches cause panic disorder.  The record does, however, 
include other medical evidence suggesting that such a causal 
relationship may exist.  An April 1996 opinion noted that the 
veteran's mood disorder with depressive features was due to 
chronic leg pain and migraine headaches.  Furthermore, the VA 
examiner in July 1998 noted a strong relationship between 
panic attacks and migraine headaches.  However, the examiner 
in April 1996 did not provide any basis for his opinion that 
a mood disorder was due to migraine headaches.  Additionally, 
evidence of a "strong relationship" as expressed in the 
July 1998 VA examination did not address the central question 
as to whether a panic disorder was due to or aggravated by 
migraine headaches.  

On the contrary, the Board finds that the more definitive 
opinions expressed by VA examiners in February 1999 and May 
2002 to be persuasive and of greater probative value.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  Each examiner noted that by 
history, panic attacks often occurred in the morning or at 
other times when the veteran was not experiencing a migraine 
headache.  As indicated above, following examination of the 
veteran and consideration of his assertions, the February 
1999 examiner opined that, due inconsistent nature of the 
reported panic attacks, such were not a direct result 
migraine headaches.  Moreover, in addition to the veteran's 
reported history, the May 2002 examiner had the benefit of 
review of the prior examination reports.  Following 
examination of the veteran and consideration of his 
documented medical history and assertions, that examiner 
specifically concluded that the veteran panic disorder was 
not aggravated by the veteran's service-connected migraine 
disability.  Collectively, these persuasive opinions indicate 
that the veteran's service-connected headache disability has 
neither caused nor aggravated the veteran panic disorder 
without agoraphobia.  

As a final note, the Board notes that it has considered 
statements by the veteran and his friends and family to the 
effect that there is a medical relationship between his 
psychiatric disorder and his service-connected migraine 
headaches.  However, as laypersons without the appropriate 
medical training and expertise, they simply are not competent 
to provide probative (persuasive) evidence on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  In this case, as indicated 
above, the competent and persuasive evidence militates 
against the claim.

For the foregoing reasons, the claim for service connection 
for an acquired psychiatric disorder, on either a direct 
basis or as secondary to the veteran's service-connected 
migraine headaches must be denied.  See 38 C.F.R. § 3.310.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application in this appeal.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).





ORDER

Service connection for an acquired psychiatric disability, on 
either a direct basis or as secondary to the veteran's 
service-connected migraine headaches, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

